                                          Case 4:16-cv-05314-JST Document 379 Filed 11/06/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re TWITTER INC. SECURITIES                       Case No. 16-cv-05314-JST
                                         LITIGATION
                                   8
                                                                                             ORDER SETTING BRIEFING
                                   9                                                         SCHEDULE ON MOTION TO STRIKE
                                                                                             DECLARATIONS AND EXHIBITS
                                         This Document Relates To:
                                  10
                                         ALL ACTIONS.                                        Re: ECF No. 360
                                  11

                                  12
Northern District of California
 United States District Court




                                                Plaintiffs have filed a motion to strike declarations and exhibits submitted in support of
                                  13
                                       Defendants’ motion for summary judgment. ECF No. 360. Defendants are ordered to file an
                                  14
                                       opposition of no longer than 5 pages in response to Section II of Plaintiffs’ motion to strike, ECF
                                  15
                                       No. 360 at 4-9. The opposition shall be filed no later than November 8, 2019. No reply shall be
                                  16
                                       filed.
                                  17
                                                The Court will conduct a telephonic hearing on this matter on Wednesday, November 13,
                                  18
                                       2019, at 9:30 a.m. Please email to the Courtroom Deputy Clerk (jstcrd@cand.uscourts.gov)
                                  19
                                       one number at which all attorneys appearing by telephone can be reached. Each participant in the
                                  20
                                       call must use a landline.
                                  21
                                                IT IS SO ORDERED.
                                  22
                                       Dated: November 6, 2019
                                  23
                                                                                         ______________________________________
                                  24                                                                   JON S. TIGAR
                                                                                                 United States District Judge
                                  25

                                  26
                                  27

                                  28
